Citation Nr: 9931754	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  94-01 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent 
evaluation for service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected residuals of a shell 
fragment wound to the right (major) shoulder.  

3.  Entitlement to an increased (compensable) evaluation for 
service-connected residuals of shrapnel wound to the right 
(major) forearm.  

4.  Entitlement to a compensable evaluation for service-
connected residuals of shrapnel wound to the right (major) 
hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from August 1966 to September 
1970.  

By rating action in April 1971, service connection was 
established for history of shell fragment wound of the right 
forearm, among other conditions, and a noncompensable rating 
was assigned.  Service connection was denied for a scar on 
the right hand.  By rating action in May 1993, service 
connection was granted for shrapnel wound, right hand, 
effective from February 1992, and a noncompensable evaluation 
was assigned.  The veteran has appealed from this rating.  By 
rating action of June 1992, the noncompensable rating for 
service connected shrapnel wound of the right forearm was 
continued.  The current appeal arises from this rating 
action.  These two issues were Remanded by the Board in 
January 1996, and they will be disposed of by decision below.

In June 1992, the RO, in part, granted service connection for 
PTSD, rated 10 percent disabling and assigned an increased 
rating to 20 percent for the shrapnel wound to the right 
shoulder.  By rating action in January 1998, the veteran was 
assigned a rating of 50 percent for his service-connected 
PTSD from February 28, 1992.  The issues pertaining to these 
two disabilities will be discussed in the Remand portion of 
this decision.  These issues were also Remanded by the Board 
in January 1996.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Current residuals from the superficial shrapnel wound to 
the right forearm have not been demonstrated.  

3.  The residuals of a shrapnel wound to the right hand 
includes a 1 cm, superficial scar that is not tender or 
painful, and do not cause any functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service-connected residuals of a shrapnel wound to 
the right (major) forearm are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.118, Diagnostic Codes 7803, 7805, 7805 (1999).  

2.  The criteria for a compensable evaluation for the 
veteran's service-connected residuals of a shrapnel wound to 
the right (major) hand are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.118, Diagnostic Codes 7803, 7805, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran sustained a 
superficial shrapnel wound to the right forearm in September 
1967.  The wound was dressed, and the veteran was returned to 
duty the same day.  His separation examination in September 
1970 showed a scar on the right hand.  No other pertinent 
abnormalities referable to the veteran's right arm or hand 
were noted.  

No pertinent abnormalities referable to the veteran's right 
forearm or hand were noted on VA examination in February 
1971.  By rating action in April 1971, service connection was 
established for history of a shell fragment wound to the 
right forearm, based on the service medical records showing 
that the veteran sustained a superficial wound during 
service.  A noncompensable evaluation was assigned, effective 
from September 19, 1970.  Service connection was denied for a 
shell fragment wound to the right hand.  

On VA examination of the muscles in April 1992, the veteran 
reported that he was blown off a truck in Vietnam in 1967 and 
sustained shrapnel wound, including to his right forearm and 
dorsal of the right hand over the fifth metacarpal.  He 
complained of numbness of the right ring and little fingers 
which traveled up the right arm to the right clavicle.  On 
examination, there was a 1-cm scar on the dorsum of the right 
hand over the fifth metacarpal area and a 2-cm flat 
hyperpigmented area which was non-tender in the hypothenar 
aspect of the right palm.  There was some decreased sensation 
to soft touch of the posterior aspect of the right arm and 
right shoulder.  The diagnoses included residual shrapnel 
wound to the right forearm and hand.  

On VA orthopedic examination in April 1992, there were no 
specific clinical findings pertaining to the veteran's right 
forearm or right hand.  The report indicated that x-ray 
studies of the veteran's right hand were positive for 
shrapnel.  The radiologist interpretive report (or a copy 
thereof) was not included with the orthopedic examination 
report.  The diagnoses included residual shrapnel wounds to 
the right forearm and right hand.  

The veteran testified at a personal hearing at the RO in 
September 1993 that he had difficulty using his right hand 
due to pain and numbness in all of his fingers.  He further 
testified that he could not bend his right thumb all the way.  

A VA electromyogram in May 1996 showed no 
electrophysiological evidence of radiculopathy, neuropathy, 
or myopathy.  

A VA neurological report in July 1996 indicated that 
examination of the veteran was laden with functional 
component.  The pattern of numbness which the veteran claimed 
did not fit any dermatomal pattern to suggest a cervical 
radiculopathy.  The pattern could theoretically be from a 
left subcortical lesion, but there were no other findings on 
examination to support this diagnosis.  The examiner 
indicated that peripheral neuropathy was not likely, and that 
there was no evidence of atrophy or loss of bulk, especially 
in the upper right extremity.  

When examined by VA in July 1996, the veteran reported that 
he sustained a gunshot wound to the right shoulder, hand, and 
top of the head in 1967, and was hospitalized for six days.  
In September of that year, he sustained a shell fragment 
wound to the right hand.  The veteran reported that he was 
taken to a hospital where shrapnel was removed, but that 
there were some retained fragments in his right hand.  On VA 
examination, the veteran had full range of motion in all 
modalities of his right elbow and wrist.  The veteran 
complained of tenderness to palpation over all aspects of the 
right elbow and wrist but there was no warmth, swelling, or 
color changes noted in either joint area.  There were 
callosities noted over the palmar surfaces of both hands.  
Grip strength ranged from 23 to 30 pounds in the right hand.  
The report noted that x-ray studies of the right hand in 
April 1992 were reported as negative.  The diagnoses included 
status post gunshot wound and shell fragment wound to the 
right hand.  

A VA electromyogram in October 1996 showed minimal ulnar 
nerve demyelinating lesions at both elbows.  

When examined by VA in June 1997, the veteran reported that 
he was hospitalized for 11/2 months after being hit by mortar 
and gunfire in his right forearm and hand while in Vietnam.  
The veteran complained of pain in his right hand, and that 
his fingers were often numb.  On examination, there was a 1-
cm superficial scar on the lateral aspect of the dorsum of 
the right hand.  The scar was not adherent and was not tender 
or painful.  There was no keloid formation, herniation, 
inflammation, swelling, depression, or ulcerations associated 
with the scar.  There was no evidence of a scar on the right 
forearm.  

On VA neurological examination in October 1997, the veteran 
complained of pain in his right upper extremity, mainly to 
his right wrist and right shoulder, and denied any muscle 
pain in his right forearm or right hand.  The veteran also 
reported episodic numbness and difficulty holding on to heavy 
objects.  On confrontational testing, power in the right 
upper extremity was 3-4/5 but mostly restricted because of 
pain.  The examiner noted that there was giveway weakness 
without any true weakness.  The veteran reported decreased 
sensation to light touch, pinprick, and vibration, but the 
examiner noted that this did not fit any neurological 
patterns.  The veteran had normal hand coordination, though 
fine finger movements on the right appeared very slow.  The 
examiner concluded that the veteran's numbness and weakness 
did not seem to be neurological in origin, and that this was 
supported by EMG and nerve conduction studies.  The examiner 
also noted that he did not see any evidence of peripheral 
nerve involvement.  

On VA orthopedic examination in October 1997, the veteran had 
full range of motion in his right elbow and hand with give-
way weakness in all groups of the right upper extremity.  
Deep tendon reflexes were 2+ in the right brachioradialis.  
There was no evidence of arm, forearm, or hand muscle 
atrophy.  The veteran complained of generalized tenderness to 
palpation over all areas of the right upper extremity.  There 
was no swelling, warmth, or color changes noted in the right 
forearm or hand.  The examiner noted that there were no new 
diagnostic test results from those reported on VA examination 
in July 1996.  The diagnoses included status post shrapnel 
wound to the right hand.  

Analysis

The Board finds the veteran's claim for an increased rating 
for service connected shrapnel wound to the right forearm to 
be "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The issue pertaining to the rating to be assigned the 
shrapnel wound to the right hand arises from an original 
claim for compensation benefits.  As held in AB v. Brown, 6 
Vet. App. 35, 38, where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet.App. 119 (1999) which held that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran is currently assigned noncompensable ratings for 
the residuals of shrapnel wounds to the right forearm and 
right hand under Diagnostic Code 7805, which directs that 
ratings are to be assigned based on limitation of function of 
part affected.  Other codes under which the veteran may be 
rated include:  

7803  Scars, superficial, poorly nourished, with repeated 
ulceration...................  10 

7804  Scars, superficial, tender and painful on objective
demonstration................................................
........................................................  10 
  Note: The 10 percent rating will be assigned when the 
requirements 
   are met, even though the location may be on tip of finger 
or toe, and the 
   rating may exceed the amputation value for the limited 
involvement.  

Initially, the Board notes that contrary to the veteran's 
self-described severe right forearm and hand injuries, the 
evidentiary record shows that the shrapnel wound to the right 
forearm in September 1967 was superficial in nature, without 
nerve or artery involvement.  The wound was dressed, and the 
veteran was returned to full duty the following day.  
Similarly, except for a notation of a small 1-cm scar on the 
dorsum of the right hand on his separation examination in 
1970, the service medical records do not reflect treatment 
for an injury to the right hand during service.  While the 
veteran believes that his pain and weakness in his right arm 
and hand are residuals from the laceration injuries in 
service, there is no medical evidence that relates these 
symptoms to the service-connected scars.  The veteran was 
examined by VA on several occasions during the pendency of 
this appeal, and the etiology of his symptoms was 
specifically addressed.  However, no specific etiology for 
his complaints was identified.  The clinical and diagnostic 
studies indicated that his symptoms were not neurological in 
nature, and that there was a functional component involved.  

In any event, the medical evidence of record reveals that the 
scar on the lateral aspect of the dorsum of the right hand is 
superficial and not adherent.  No scar is visible on the 
right forearm.  The scar of the hand is not tender or 
painful, or poorly nourished with repeated ulcerations.  
There is no evidence of atrophy, limitation of motion, or any 
other impairment which would interfere with performance of 
the normal working movements of the right forearm or hand 
with respect to excursion, strength, speed, coordination and 
endurance.  In short, the medical evidence of record shows no 
functional loss of use of the right forearm or hand or any 
other residual disability.  Thus, the Board finds no 
reasonable basis for the assignment of compensable ratings 
for either scar under the applicable rating schedule or under 
§ 4.40. 


ORDER

Compensable evaluations for service-connected residual of 
shrapnel wounds to the right forearm and right hand are 
denied.  


REMAND

The veteran contends that he was passed over for promotion at 
his job many times because of his attitude and personality as 
a result of his PTSD.  The veteran also asserts that he has 
difficulty using his right upper extremity because of the 
shrapnel injury to his right shoulder.  

As noted above, the Board remanded the appeal to the RO in 
January 1996, in part, for an examination to determine 
whether the veteran had any functional impairment in his 
right upper extremity due to pain under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 and to consider the holding of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board specifically requested that the 
examiners express the degree of any functional impairment 
found in terms of the degree of additional range-of-motion 
loss or ankylosis in each affected body part, due to any pain 
on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  The DeLuca Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limited the appellant's 
functional ability during flare-ups or when his joint was 
used repeatedly over a period of time.  

Because rating codes pertaining to limitation of motion may 
be used to rate the veteran's right shoulder disability, any 
examination for rating purposes must be expressed in terms of 
the degree of additional range-of-motion loss due to pain on 
use, incoordination, weakness, fatigability, or during flare-
ups.  DeLuca.  The Court also held that the examiner should 
be asked to determine whether the joint exhibits weakened 
movement, excess fatigability, or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional range of motion loss due to any pain, weakened 
movement, excess fatigability, or incoordination.  

Although the veteran was most recently examined by VA in 
October 1997, the medical findings were confusing and did not 
provide sufficiently detailed information to evaluate the 
right shoulder disability.  Moreover, the examiners failed to 
provide the specific information requested by the Board 
concerning the degree of functional loss in performing the 
normal working movements of the right shoulder as required by 
38 C.F.R. § 4.40 (1999).  Given the absence of relevant 
clinical information, the Board finds that the current 
medical evidence of record is inadequate and that further 
development of the record is indicated.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  

It also appears that the VA psychiatric examiner in July 1996 
did not adequately review the claims folder.  The examiner 
indicated the veteran had many different jobs since his 
discharge from service, the longest job being four years at a 
supermarket.  However, the veteran testified at a personal 
hearing in September 1993 that he worked for the past 23 
years for the Long Island Railroad (LIRR), and had been 
working there as a flagman since his discharge from service.  
A February 1971 VA examination report contains information 
provided by the veteran that he began working as a trainman 
for the LIRR in 1970.  At an examination in December 1976, 
the veteran reported working as a conductor for the LIRR 
since 1970.  A similar work history was reported on VA 
examination in April 1979.  At a VA examination in April 
1992, the veteran reported working as a ticket taker or 
conductor for the LIRR.  The discrepancy in the veteran's 
work history raises concern as to the examiner's assignment 
of a Global Assessment of Functioning (GAF) score of 43 
which, in part, contemplates occupational functioning.  
Another examination is deemed warranted.  This is especially 
so in view of the fact that it has been over three years 
since the veteran was examined for psychiatric purposes.  See 
Olson v. Principi, 3 Vet.App. 480 (1992) (if the evidence is 
too old to adequately review a claim for an increased rating 
for a service-connected disability, a new, current 
examination must be conducted).

Additionally, the Board notes that the regulations governing 
the rating of psychiatric disabilities were revised effective 
November 7, 1996.  While it is noted that the RO considered 
both the old and the revised rating criteria in evaluating 
the veteran's service-connected PTSD, the most recent VA 
psychiatric examination was conducted in July 1996, more than 
three years ago, and prior to the change in regulations.  
"The Board's consideration of factors which are wholly 
outside the rating criteria provided by the regulation is 
error as a matter of law."  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).  An examination which covers the listed 
manifestations in the revised rating criteria is necessary to 
properly consider the veteran's claim.  Therefore, the Board 
finds that another examination is necessary.  

For the benefit of the psychiatric examiner, the old and the 
revised regulations are provided, in pertinent part, as 
follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 

occupational and social functioning or to 
require continuous 
medication...............................
...................  0

38 C.F.R. § 4.130 (Effective November 7, 1996)  

The old criteria provide that a 100 percent rating will be 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 30 
percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (As in effect prior to November 7, 1996).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9 
(1999).  Where, as here, the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

In April 1992, the veteran was afforded a skin examination by 
the VA.  The only significant findings were located at the 
waistband of the veteran's underwear.  The examiner was of 
the opinion that the veteran had a chronic eczematous 
dermatitis of unclear etiology, possibly related to chronic 
contact with the elastic rubber in his waistband.  By rating 
action of June 1992, the RO indicated that the skin condition 
now found could not be considered related to the dermatitis 
present in service.  In July 1992, a medical statement was 
received from R. Himmelstein, M.D. to the effect that he had 
been treating the veteran for recurrent eczematous eruption 
of his left flank, of unknown etiology.  In July 1993, the 
veteran was afforded a VA skin examination.  The diagnosis 
was keloid, right side of waist.  The examiner was unable to 
find any other skin condition.  He concluded noting that he 
could not render an opinion as to the connection between any 
dermatitis and the skin condition for which the veteran was 
service connected as as no dermatitis was found.  By rating 
action of September 1993, the rating board denied service 
connection for a skin condition of the waist.  The veteran 
was notified of this action in October 1993.  The veteran 
filed a notice of disagreement to this decision in December 
1993.  In a letter dated in December 1993, Dr. Himmelstein 
reported that the veteran had been under his care for chronic 
eczema of his left flank since March 1990.  He noted that the 
etiology was uncertain, but that he did not believe it was a 
contact reaction.  

By Board of Veterans' Appeals decision of January 1996, the 
RO was instructed to issue the veteran a Statement of the 
Case on the issue of service connection for a skin condition 
other that that for which the veteran has been granted 
service connection.  In a statement of the case dated in 
October 1998, the RO addressed the issue of service 
connection for additional, separate evaluations for skin 
conditions on the face, hands, back and body.  The RO held 
that the veteran was already service connected for a skin 
condition, and that no additional, separate ratings could be 
awarded for skin conditions on different parts of his body.  
At the time of the issuance of the Statement of the Case, the 
veteran was informed of the need to file a substantive appeal 
within the time period specified.  Several days later that 
same month, the RO wrote the veteran to the effect that his 
skin condition was not service connected and that 
compensation was not payable for a skin condition.  

The above development by the RO is confusing both to the 
undersigned and surely to the veteran.  In short, the veteran 
is claiming direct service connection for a skin disability, 
other than that for which service connection has being 
granted.  He is of the opinion that such skin condition is a 
continuation of the same condition he had in service.  He has 
not, to date, been issued a Statement of the Case on this 
specific issue, to include the appropriate criteria for 
granting service connection.  Therefore, the RO should issue 
the veteran and his representative an SOC for the issue of 
direct service connection for a skin disorder, other than 
neurodermatitis of the left leg, and provide him an 
opportunity to file a substantive appeal.  

In light of the current evidence of record, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected PTSD 
and right shoulder disabilities since 
1998.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, including any VA 
treatment records not already of record, 
and associate them with the claims 
folder.  

2.  After obtaining written consent from 
the veteran, the RO should also contact 
the veteran's employer, Long Island 
Railroad and obtain copies of any 
employment medical records.  The employer 
should also note the beginning and ending 
dates of any employment; time lost from 
gainful employment due to the service-
connected disabilities since 1992, and 
whether any concessions were made to 
veteran because of his PTSD.  If the 
veteran is no longer working for the 
LIRR, the reason for his termination 
should be reported.  

3.  The veteran should be asked to 
complete an employment statement 
containing hours worked and wages 
received since 1993.  The reason for 
working part-time or for any time lost 
from work should be specified.  The RO 
should verify any information received 
from the veteran with his employers.  

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD under the criteria 
in DSM III and DSM IV.  He should be 
notified of the importance of appearing 
for the examination and the consequences 
of any failure to appear, and a copy of 
such notice should be included in the 
claims folder.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner and reviewed in 
conjunction with the examination.  All 
appropriate testing should be performed 
in connection with this examination in 
order to evaluate fully the veteran's 
condition.  A GAF score and an analysis 
of its meaning should be provided for all 
time periods since 1992, and a discussion 
should be included of how PTSD alone has 
impaired the veteran's social and 
industrial adaptability since 1992.  The 
examiner should describe his/her findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria noted in both the old and new 
rating criteria must be addressed.  
However, the examiner must not assign a 
rating to the veteran's disability.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his right shoulder 
disability.  Prior to the examination, he 
should be informed of the consequences 
for any failure to appear.  The claims 
folder must be made available to the 
examiner for review, and all indicated 
tests and studies should be accomplished.  
The clinical findings and reasons upon 
which any opinion is based should be 
clearly set forth.  The findings should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

The following information should be 
contained in the medical repoort:  

(a) The range of motion of the 
veteran's right shoulder in degrees.  

(b) Whether the veteran's right 
shoulder exhibits weakened movement, 
excess fatigability, or 
incoordination; and, if feasible, 
express these determinations in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination 
under 38 C.F.R. § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(c) Whether pain could significantly 
limit the veteran's functional 
ability during flare-ups or when he 
uses his right shoulder over a 
period of time.  These 
determinations must, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due 
to pain on use or during flare-ups 
under 38 C.F.R. § 4.40.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

(d) A description of all scars 
resulting from the shoulder wound 
and whether any scars are painful or 
tender on objective demonstration.  

(e) A description of all 
manifestations resulting from the 
muscle injury to the shoulder.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected disabilities and 
whether they have responded to all 
questions posed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO's 
consideration should include the 
applicable diagnostic criteria for muscle 
injuries in effect at the time of the 
veteran's claim as well as the new 
diagnostic criteria which became 
effective July 3, 1997.  The old and 
revised psychiatric regulations should 
also be considered.  In this regard, it 
is noted that application of the new 
regulations is not appropriate prior to 
the effective date of the regulation 
change.  In addition, in considering the 
rating to be assigned, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet.App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given the appropriate time to 
respond thereto.  This should include 
consideration and discussion of 38 C.F.R. 
§ 3.655 if the veteran fails to appear 
for the scheduled examination.  If he 
does fail to appear, a copy of the letter 
notifying him to appear for the 
examination and of the consequences for 
his failure to appear should be included 
in the claims folder.  

8.  The RO should issue the veteran a 
Statement of the Case on the issue of 
direct service connection for a skin 
condition, other than that for which 
service connection has been granted.  
This must include the applicable criteria 
pertaining to the grant of service 
connection.  Prior to doing so, the 
veteran should be informed of what 
constitutes a well-grounded claim of 
service connection.  He should be invited 
to submit additional evidence in support 
of a well-grounded claim.  Finally, he 
should be notified of the need to file a 
timely substantive appeal to this issue, 
should he wish the Board to address this 
matter.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals





